PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/736,180
Filing Date: 10 Jun 2015
Appellant(s): Savage et al.



__________________
Timothy W. Lohse
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08 June 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (U.S. 2007/0150008). Regarding claims 1-8 and 15-16, Jones discloses (Figures 1 and 3-5) a first electrode pad and a second electrode pad; the first and second electrode pad each having a non-conductive substrate (0032), two or more non-conductive adhesive regions (par. 0056) formed on the non-conductive substrate and at least a first conductive patient contact and a second conductive patient contact wherein at least one patient contact is adhered to each non-conductive adhesive region: two or more electrical leads (par. 0037), wherein each conductive patient contact is electrically connected to a different electrical lead; wherein each conductive patient contact on each electrode pad is electrically isolated (par. 0034) from the other patient contacts by the non-conductive substrate and the adhesive regions; and wherein the first conductive patient contact and the electrical lead connected to the first conductive patient contact of the first electrode pad forms a separate shock vector with the first conductive patient contact and the electrical lead connected to the first conductive patient contact of the second electrode pad and the second conductive patient contact and the electrical lead connected to the second conductive patient contact of the first electrode pad forms a separate shock vector with the second conductive patient contact and the electrical lead connected to the second conductive patient contact of the second electrode pad for a defibrillation pulse (par. 0039).
9.	Regarding claims 9-14, Jones discloses (par. 0047) one or more conductive patient contacts is a sensor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (U.S. 2007/0150008) in view of Besson et al (U.S. 7,215,991). Jones discloses the claimed invention except for multiphasic pulses. Besson, however, discloses (Figures 1-3; col. 22, lines 55-63; col. 23, lines 4-33; col. 9, lines 59-62; col. 10, lines 27-48; col. 9, lines 63-67) a system including an electrode comprising conductive and non-conductive portions, and a generator that generates a multiphasic pulse and wherein each phase of the multiphasic pulse is delivered within its own unique segment of the overall pulse timing sequence; wherein one or more phases of the multiphasic pulse is delivered within a time segment that overlaps to a greater or lesser degree with one or more of the other timing segments in the overall pulse sequence.
Besson and Jones both disclose electrode sensors comprising isolated conductors in a non-conductive substrate. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jones’ defibrillation shock pulse with Besson’s multiphasic pulse in order to reduce charge buildup on patient tissue for greater patient safety and comfort.

(2) Response to Argument
The Appellant argues (page 5) “In Jones, the electrodes (including the drug delivery electrode 44) cannot form a shock vector across the heart. In particular, electrodes for a shock vector must be a certain distance apart (at least as wide as the heart) so that the path between the electrodes crosses the heart whereas the Jones system’s electrodes are very close together as shown in Figure 4 and could not be used to form a shock vector across the heart.”
As an initial matter, the Examiner would like to provide some clarity on the term “shock vector”. In par. 0020 of the Published Application, Appellant defines a shock vector as “a single path of defibrillation shock”. From this, the Examiner understands that the shock provided by a defibrillator, such as that in Jones, creates a shock vector that comprises an electrical path from the device (via electrodes or other electrical contacts) through patient tissue at the point of contact and radiating outwards. Since this is the only explanation for the term “shock vector” provided by the Applicant in the Disclosure as originally filed, and since there is no art specific definition that was known to one of ordinary skill in the art at the time of filing that differs meaningfully from this phrase, the Examiner will consider it to serve for further discussion of this phrase.
Furthermore, the Appellant points to Figure 4 of Jones as reading on the claims. As a further clarification of the previous grounds of rejection, the Examiner points to Figure 1 of Jones, which was previously cited. For convenience, it is provided here (right), alongside Appellant’s Figure 11 (left):

    PNG
    media_image2.png
    559
    632
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    404
    458
    media_image3.png
    Greyscale

It is clear that these Figures depict very similar systems. Figure 11 of the Instant Application illustrates several possible electrode placements of the multi-pad, multi-vector electrode pads, including those shown in Jones’ Figure 1. Since Jones is disclosed as administering defibrillation shocks to the patient via the pads 12 and 14 as shown in Figure 1, these constitute shock vectors as claimed. As to Figure 4, provided by the Appellant, these depict the first and second conductive patient contacts as claimed, e.g., 42, 44. In previously cited par. 0034 and 0037, the different electrical paths for each of the pads and the conductive regions thereon is discussed, each of which constitute a different shock vector as claimed.
As previously noted by the Examiner, the Appellant has merely alleged that Jones’ system is structurally different from the claims and cannot perform the method claimed, since the electrodes are not spaced some “certain distance” apart. This distance or spacing is never explained, in the claims, the Disclosure as originally filed, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.